Citation Nr: 1543917	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  15-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.  

2.  There is no competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service.  

3.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has considered this legislation with regard to the Veteran's tinnitus claim, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

With regard to the bilateral hearing loss claim, the Veteran was provided with the relevant notice and information in a September 2013 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

II.  Decision  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

As will be explained below, the Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  Tinnitus is not among those chronic disabilities listed.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Hearing Loss

The Veteran argues that his bilateral hearing loss originated in service.  He alleges that he has endured bilateral hearing loss since his military service due to constant acoustic trauma.  

In December 2013, the Veteran was afforded a VA audiological examination for his claimed bilateral hearing loss.  The examiner has diagnosed the Veteran with sensorineural hearing loss in both ears, and audiological test results meet the definition of a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  Thus, the first element of service connection, namely a current diagnosis, has been met.  

The second element of service connection, in-service incurrence or aggravation of a disease or injury, has been met.  Service treatment records show no complaints, treatment, or diagnosis for bilateral hearing loss.  Upon entry into service, clinical evaluation of the Veteran's ears was normal, and whispered voice testing was 15/15, which is indicative of normal hearing, as noted on the February 1958 report of medical examination.  The Veteran also denied having or had any ear, nose or throat trouble on his February 1958 report of medical history at entry. 

Upon discharge from service, clinical evaluation of the Veteran's ears was normal, as reflected on his December 1959 report of medical history, and the Veteran denied having or ever having any ear, nose or throat trouble on his December 1959 report of medical history at discharge.  Especially in light of his allegation of continuous symptoms since service, his separation examination is highly probative, because it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran's DD Form 214 shows that his MOS was an armor intelligence specialist, which conceivably, exposed him to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  
The essential question for consideration is whether his current bilateral hearing loss is related to the in-service noise exposure.  In December 2013, the Veteran underwent a VA audiological examination.  The examiner did not have access to the Veteran's claims file and only performed audiological testing.  After testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  In a January 2014 VA addendum opinion, a subsequent VA examiner had an opportunity to review the Veteran's file.  After review of the file, along with audiological testing results from the December 2013 examination, the examiner concluded that the Veteran's bilateral hearing loss is less likely as not related to his military noise exposure.  The examiner explained that his current hearing impairment is more likely due to post service factors, such as age-related hearing loss and non-military noise exposure.  The examiner further added in-service hearing tests were all normal and the earliest record indicative of hearing loss was in December 2013, approximately 53 years after the Veteran's military service.  

The examiner's opinion is highly probative evidence that weighs against the Veteran's claim.  The examination was rendered by an audiologist, who reviewed the file, including the Veteran's service treatment records and considered the Veteran's entire medical history.  In addition, the opinion is supported by a thorough explanation based on stated medical principles and the facts of the case.  The report provides a clear rationale for finding against a relationship between the Veteran's current bilateral hearing loss and his in-service noise exposure.  

In addition, the fact that over approximately 55 years elapsed between service separation, in January 1960, and the earliest mention of bilateral hearing loss, in the March 2013 claim, further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

As the Veteran's bilateral hearing loss did not manifest in service or for over five decades after separation, service connection for bilateral hearing loss as a chronic disease is not warranted under 38 C.F.R. § 3.303(b).  The evidence does not establish a chronicity of hearing loss in service or a continuity of hearing loss after service.  Similarly, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.307 because the Veteran's bilateral hearing loss disability did not manifest to a compensable degree within one year of service separation.  

The Veteran is competent to describe his bilateral hearing loss.  However, matters of diagnoses and etiology of disabilities such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran does not have the appropriate medical training and expertise to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran is not competent to link any current bilateral hearing loss to his military service.  The lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Tinnitus

The Veteran argues that his tinnitus originated in service.  He alleges that he has endured constant tinnitus since his military service due to acoustic trauma.  

As previously mentioned above, review of the Veteran's DD Form 214 confirms that he served as an armor intelligence specialist.  Noise exposure is consistent with the Veteran's military occupational specialty, (MOS) and the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a) (2015).  
There are no complaints, treatment, or diagnosis of tinnitus in the service treatment records or post-service treatment records.  At the December 2013 VA examination, the examiner diagnosed the Veteran with tinnitus, but provided no medical opinion regarding etiology of the tinnitus because the examiner did not have access to the Veteran's electronic or claims file.  In January 2014, an addendum opinion was elicited by an examiner after review of the Veteran's file.  The examiner opined that the Veteran's tinnitus is less likely as not related to his military noise exposure.  The examiner explained that there are no complaints of tinnitus during the Veteran's service and post service.  Because there is no evidence that hearing loss or significant threshold changes occurred during the Veteran's military service, there is no basis to conclude that his tinnitus was caused by noise exposure.  

Despite the absence of medical evidence, the Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  

When considered in the light of the Veteran's reports of tinnitus since service, the nature of his military service as an armor intelligence specialist, and his exposure to military noise, the evidence is at least in equipoise.  Although the January 2014 VA examiner determined that the claimed tinnitus is not related to military noise exposure, the Veteran has maintained that his tinnitus manifested during service, and he has had persistent ringing in the ears since service throughout the appellate period.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


